Case 20-12043-MBK        Doc 221    Filed 03/01/21 Entered 03/01/21 14:26:10              Desc Main
                                   Document     Page 1 of 3




 UNITED STATES DEPARTMENT OF JUSTICE
 OFFICE OF THE UNITED STATES TRUSTEE
 ANDREW R. VARA
 UNITED STATES TRUSTEE, REGION 3 & 9
 Maggie McGee, Esquire
 One Newark Center, Suite 2100
 Newark, NJ 07102
 Telephone: (973) 645-3014
 E-mail: Maggie.mcgee@usdoj.gov

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY
 ____________________________________
                                         : Case No. 20-12043 (MBK)
 In re:                                  :
                                         :
 Log Storm Security, Inc.,               : Chapter 11
                                         :
                                         : Honorable Michael B. Kaplan
                       Debtor.           :
 ____________________________________: Hearing Date: March 4, 2021 at 10:00 a.m.

                     OBJECTION OF THE UNITED STATES TRUSTEE
                      TO NOTICE OF INTENTION TO CLOSE CASE

        The United States Trustee, by and through counsel, in furtherance of his duties and

 responsibilities under 28 U.S.C. § 586(a)(3) and (5), submits this Objection to the Clerk’s Notice

 of Intention to Close Case.

        1. On February 6, 2020, the above-captioned Debtor filed a voluntary petition for relief

 under chapter 11 of title 11 of the United States Code. ECF No. 1.

        2. On September 1, 2020, the Court entered an order confirming the Debtor’s chapter 11

 plan of reorganization. ECF No. 160.

        3. On February 1, 2021, the Clerk of the Bankruptcy Court filed a notice of intention to

 close the case. ECF No. 216.

        4. In order for a case to close, the Court must determine that the estate has been fully
Case 20-12043-MBK          Doc 221    Filed 03/01/21 Entered 03/01/21 14:26:10            Desc Main
                                     Document     Page 2 of 3




 administered:

                 After an estate is fully administered and the court has discharged
                 the trustee, the court shall close the case.

 11 U.S.C. § 350(a).

        5. If the Court determines that the estate is fully administered, the Court is required

 to enter a final decree closing the case:

                 After an estate is fully administered in a chapter 11 reorganization
                 case, the court, on its own motion or on motion of a party in
                 interest, shall enter a final decree closing the case.

 Fed. R. Bankr. P. 3022.

        6. The Debtor is obligated to file post-confirmation quarterly reports and to pay quarterly

 fees under 28 U.S.C. § 1930(a)(6):

                 ... a quarterly fee shall be paid to the United States trustee, for
                 deposit in the Treasury, in each case under chapter 11 of title 11
                 for each quarter (including any fraction thereof) until the case is
                 converted or dismissed, whichever occurs first...

 28 U.S.C. § 1930(a)(6).

        7. This case can only be fully administered pursuant to 11 U.S.C. § 350 if all reports are

 filed, and all quarterly fees are paid up to the date the Court closes this case.

        8. Further, D.N.J. LBR 3021-1(d) requires a report to be filed after each plan distribution

 is made.

        9. The Debtor has not filed any post-confirmation reports.

        10. The Debtor also currently owes $2,925 in estimated quarterly fees.

        For the foregoing reasons, the United States Trustee respectfully requests that the above-

 captioned case not be closed until the Debtor files the required post-confirmation quarterly
Case 20-12043-MBK         Doc 221    Filed 03/01/21 Entered 03/01/21 14:26:10              Desc Main
                                    Document     Page 3 of 3




 reports, pays any outstanding quarterly fees, and files any distribution reports required by the

 local rules.



                                               ANDREW R. VARA
                                               UNITED STATES TRUSTEE
                                               REGION 3



                                            By: /s/ Maggie McGee
                                                    Maggie McGee
                                                    Trial Attorney
 Dated: March 1, 2021
